1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JUSTIN CIOKEWICZ,                              )   Case No.: 1:18-cv-00932-SAB (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER REQUIRING PARTIES TO FILE
13            v.                                    )   DISPOSITIONAL DOCUMENTS

14                                                  )   [ECF No. 22]
     HARBOR, et.al.,
                                                    )
15                    Defendants.                   )   DEADLINE: April 1, 2019
                                                    )
16                                                  )

17            On March 5, 2019, the parties reached a settlement agreement and the terms were placed on the

18   record and all deadlines were vacated.

19            Accordingly, it is HEREBY ORDERED that the parties shall file dispositional documents on

20   or before April 1, 2019.

21
22   IT IS SO ORDERED.

23   Dated:        March 13, 2019
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                        1
